              Case 2:18-cr-00095-TLN Document 46 Filed 09/01/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-0095 TLN
11
                                       Plaintiff,
12                                                          ORDER RE: RESTITUTION
                               v.
13
     JAVONTAE RUCKER,
14
                                      Defendant.
15

16          The Court having considered the stipulation of the United States and the Defendant Javontae

17 Rucker (“defendant”) with respect to restitution in this matter, and good cause appearing, hereby

18 ORDERS:

19          1. The individuals identified as “Cindy,” “Tara,” “Jack,” “Kauzie,” “Jenny,” and “Andy” are

20 victims in this case within the meaning of 18 U.S.C. § 3663.

21          2. A reasonable and appropriate amount of restitution in the amount of $1,000 shall be paid to

22 each of those victims.

23          3. The Court will issue an amended Judgment and Commitment Order to reflect the following:

24                 a. Restitution is ordered to be paid as follows:

25                          i. $1,000 shall be paid to “Cusack, Gilfillan & O’Day, LLC for ‘Cindy’” and

26                                  the payments shall be sent to: Cusack, Gilfillan & O’Day, LLC for Cindy
27                                  (2:18-CR-0095 TLN), 415 Hamilton Blvd., Peoria, Illinois 61602;
28                          ii. $1,000 shall be paid to “Tara” and the payments shall be sent to the address of


       ORDER RE: RESTITUTION
30
              Case 2:18-cr-00095-TLN Document 46 Filed 09/01/21 Page 2 of 2

 1                             record for “Tara” on file in the Victim Notification System, which the Eastern

 2                             District of California’s Clerk shall access to complete the restitution payment

 3                             for “Tara”;

 4                        iii. $1,000 shall be paid to “Deborah A. Bianco in trust for Jack’” and the

 5                             payments shall be sent to: Deborah A. Bianco in trust for “Jack” (2:18-CR-

 6                             0095 TLN) 14535 Bellevue-Redmond Road, Suite 201, Bellevue, WA 98007;

 7                        iv. $1,000 shall be paid to “Deborah A. Bianco in trust for Kauzie” and the

 8                             payments shall be sent to: Deborah A. Bianco in trust for Kauzie (2:18-CR-

 9                             0095 TLN) 14535 Bellevue-Redmond Road, Suite 201, Bellevue, WA 98007;

10                         v. $1,000 shall be paid to “Marsh Law Firm PLLC in trust for Jenny” and

11                             the payments shall be sent to: The Marsh Law Firm PLLC ATTN: Jenny
12                             (2:18-CR-0095 TLN) Box 4668 #65135, New York, NY 10163-4668; and
13                        vi. $1,000 shall be paid to “Marsh Law Firm PLLC in trust for Andy’” and the
14                             payments shall be sent to: Marsh Law Firm PLLC ATTN: Andy (2:18-CR-
15                             0095 TLN), 548 Market Street #65135, San Francisco, CA 94104-5401.
16          4. There are no other outstanding restitution issues in this case. Therefore, the Court
17 vacates the restitution hearing set for September 2, 2021, at 9:30 a.m.

18          IT IS SO ORDERED.
19 Dated: August 31, 2021

20

21                                                              Troy L. Nunley
                                                                United States District Judge
22

23

24

25

26
27

28


       ORDER RE: RESTITUTION
30
